DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/04/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings is acknowledged.

Claim Objections
Claim 1 objected to because of the following informalities:  In claim 1 Line 17 a semicolon (“;”) is needed at the end of the limitation (i.e. “storing, in the computer readable medium, a current time stamp, in the list of printer settings interfaces in association with the selected printer settings interface;”).  Appropriate correction is required.

Allowable Subject Matter

Claims 17-20 are allowed.

9.	The following is a statement of reasons for the indication of allowable subject matter shown within the combination of limitations as expressed below:

Referring to Claim 17, the prior art(s) searched and cited neither anticipates nor makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 17.  
In particular, the prior art(s) searched, cited and of record do not disclose and would not have rendered obvious, the claimed limitations: 
“receiving, via the input device, a selection of a public list of printer settings interfaces or an account-specific list of printer settings interfaces, wherein each of the printer settings interfaces in the public list stored in the computer readable medium in association with the public list, in response to receiving a request to store the printer settings interface being displayed at time of the request, and wherein the account-specific list of printer settings interfaces is associated with a user account, and each of the printer settings in the account-specific list is stored in a memory in association with the account-specific list, in response to receiving a request initiated by a user logged into the user account, to store the printer settings interface being displayed at the time of the request;” of one or more of the printer settings interfaces in the list; displaying, by the display, the selected printer settings interface including configurable options for controlling output of the printing device”. The closest cited prior art of reference, Suzuki (US PG. Pub. 2012/0224197 A1) teaches in Sect. [0075], A job management service 402 of the print server 101 receives the EMFSPOOL-format print job and the metadata from the client PC 100. The job management service 402 of the print server 101 stores the EMFSPOOL-format print job in a predetermined storage location in the print server 101 and registers the file names of the metadata and the EMFSPOOL-format print job in a job management DB 403 (established on the external memory of the print server 101) (1-3). At this point, the print server 101 stores the print job in the predetermined storage location but does not transmit the print job to the image processing apparatus.
 	However, Suzuki or no other prior art teaches was found to teach “receiving, via the input device, a selection of a public list of printer settings interfaces or an account-specific list of printer settings interfaces, wherein each of the printer settings interfaces in the public list stored in the computer readable medium in association with the public list, in response to receiving a request to store the printer settings interface being displayed at time of the request, and wherein the account-specific list of printer settings interfaces is associated with a user account, and each of the printer settings in the account-specific list is stored in a memory in association with the account-specific list, in response to receiving a request initiated by a user logged into the user account, to store the printer settings interface being displayed at the time of the request;” of one or more of the printer settings interfaces in the list; displaying, by the display, the selected printer settings interface including configurable options for controlling output of the printing device”. Instead, Suzuki teaches “a printing system in which data to be printed are stored in the print server 101 in an intermediate format such as the EMFSPOOL-format independent of a specific image forming apparatus, and the print server 101 generates data (PDL data) dependent on the image forming apparatus 102 in response to a request from the image forming apparatus 102 and transmits the data to the image forming apparatus 102 to print the data therein. According to the present exemplary embodiment, even the print system can provide the user with more accurate information about the print job (the numbers of monochrome and color pages to be actually output, for example) without implementing the configuration for deriving information about results of output of the print job on the panel application 404 of the image forming apparatus 102 correspondingly with each model of the image forming apparatus 102 and each PDL (See Sect. [0228] of Suzuki). Hence, Schwartz fails to explicitly teach, at least in part, “wherein each of the printer settings interfaces in the public list stored in the computer readable medium in association with the public list, in response to receiving a request to store the printer settings interface being displayed at time of the request, and wherein the account-specific list of printer settings interfaces is associated with a user account, and each of the printer settings in the account-specific list is stored in a memory in association with the account-specific list.”
	
10.	Therefore, the limitation(s) and combinations thereof, were not found in any prior art searched or cited as required by the independent claim 17.

11.	It follows that claims 18-20 are then inherently allowable for depending on an allowable base claim.

Regarding dependent Claim 18, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“the printing device of claim 17, wherein the computer readable medium comprises code to implement the method further comprising:
determining, by the processor, whether the printer settings interface was selected from an account-specific list of printer settings interfaces; and
in response to determining that the printer settings interface was selected from the account-specific list, updating the error report to include the user account associated with the account-specific list.”

	Regarding dependent Claim 19, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the printer device of claim 17, wherein one or more of the printer settings interfaces in the account-specific list includes preferred selections for the configurable options, and wherein displaying, by the display, the selected printer settings interface includes displaying the configurable options set to the preferred selections.”

	Regarding dependent Claim 20, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations,
“the printing device of claim 17, wherein the selected printer settings interface was stored in association with the account-specific list by a second printing device, in response to receiving a request to store the printer settings interface while the user logged into the user account at the second printing device.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US PG. Pub. 2012/0224197 A1).

	Referring to Claim 1, Suzuki teaches a printing device (See Suzuki, Fig. 1, Sect. [0030], Image Forming Apparatus 102) comprising:
a processor (See Suzuki, Fig 3, CPU 301);
a display (See Suzuki, Fig. 3, Operation Unit 308, Sect. [0065], The operation unit 308 includes an LCD display unit on which a touch panel sheet is stuck, displays the operation screen of the system, and transfers information about a position where a displayed key is pressed to the CPU 301 via the operation unit I/F 307.);
an input device (See Suzuki, Fig. 14B, Print Setting Change Screen, Sect. [0170], FIG. 14B shows the print setting change screen displayed the operation unit 308 of the image forming apparatus 102.); 
a network communication interface (See Suzuki, Fig. 3, Network I/F 305, Sect. [0057] lines 1-2, A network interface (network interface I/F) 305 is connected with the network (LAN) to input and output data.);
a computer readable medium (See Suzuki, Fig. 3, Controller Unit 316), coupled to the processor, the computer readable medium comprising code, executable by the processor to implement a method comprising (See Suzuki, Sect. [0053]-[0055], In the controller unit 316, a CPU 301 is a processor for controlling the entire system. A RAM 302 is a system work memory for operating the CPU 301, a program memory for storing programs, and also an image memory for temporarily storing image data… A ROM 303 stores a boot program for the system and various types of control programs. A hard disk drive (HDD) 304 stores various types of programs for controlling the system and image data. The controller unit 316 may include other storage apparatuses such as the SSD instead of the HDD 304.):
displaying, by the display, a list of printer settings interfaces (See Suzuki, Fig. 14A, Print Job List Display Screen, Sect. [0117]-[0118], In step SC709, the panel application 404 performs control to display a print job list display screen (in FIG. 14A) on the display unit of the operation unit 30. The print job list includes printer setting information about items such as a GUID, a job name, the number of copies, two-sided printing, a color mode, multiple-up, date and time, the number of pages, the number of color pages, and the number of monochrome pages for each job.);
receiving, via the input device, a selection of one or more of the printer settings interfaces in the list (See Suzuki, Sect. [0168]-[0169], In step SC1101, the panel application 404 performs control to display a print setting change screen (in FIG. 14B) for displaying the print setting of the selected print job on the display unit of the operation unit 308…In step SC1102, the panel application 404 receives the input of the print setting change from the print setting change screen (FIG. 14B));
displaying, by the display, the selected printer settings interface including configurable options for controlling output of the printing device (See Suzuki, Fig. 14A, Sect. [0167], In step SC1100, the panel application 404 starts processing when detecting that a print job is selected and a print setting change button 1330 is pressed on the print job list display screen (in FIG. 14A) displayed on the display unit of the operation unit 308 of the image forming apparatus 102 in step SC709 in FIG. 7.);
identifying, via the processor, a selection of one or more configurable options within the selected printer settings interface (See Suzuki, Fig. 14B, Sect. [0177], the panel application 404 changeably displays information about format (information indicating the output settings used for actual printing performed by the image forming apparatus 102) of the print job (selected in FIG. 14A) included in the print job list received from the print server 101 on the print setting change screen (in FIG. 14B).);
storing, in the computer readable medium, a current time stamp, in the list of printer settings interfaces in association with the selected printer settings interface (See Suzuki, Sect. [0117], In step SC708, the panel application 404 receives a print job list stored in the job management service 402. The print job list includes information about items such as a GUID, a job name, the number of copies, two-sided printing, a color mode, multiple-up, date and time, the number of pages, the number of color pages, and the number of monochrome pages for each job.)
initiating, by the processor, generation of output for printing based, at least in part on the received configurable options (See Suzuki, Sect. [0176], The number of sheets required for the image forming apparatus 102 to actually output the job may be displayed on the print setting change screen in FIG. 14B. Alternatively, there may be provided a preview area for displaying an image schematically indicating output settings in which the image forming apparatus 102 actually outputs the job. The preview area displays not an image itself actually output by the job, but a symbol indicating a setting status (or actually output format) such as color mode, two-sided/one-sided, and multiple-up set in the job.);
detecting, by the processor, an error in the output of the printing device (See Suzuki, Fig. 15B, Printing Execution Error, Sect. [0208], the panel application 404 performs control to display an error on the display unit of the operation unit 308 (See Fig. 15B) of a critical error which occurred during output printing);
determining, by the processor, the selected printer settings interface implemented at the time of the detected error (See Suzuki, Fig. 15A, Printing Setting Change Error, Sect. [0187] lines 1-4, in FIG. 15A, a printing setting change error is detected when a setting that is in error cannot be changed to the correct setting, If two-sided printing cannot be performed, an error display illustrated in FIG. 15A is performed indicating that "one-sided setting" cannot be changed to "two-sided setting (long-side binding).".); and
transmitting, by the network communication interface, an error report including the selected printer settings interface and the received configurable options to a network support resource (See Suzuki, Fig. 15A,OK button 1350, Sect. [0187] lines 4-7 and [0188]-[0189], When the panel application 404 detects that an OK button 1350 of the error display screen (in FIG. 15A) is pressed, the panel application 404 advances the processing to step SC1107…If the panel application 404 determines that there is no difference between the print setting information transmitted in step SC1103 and the print setting information received in step SC1104 (NO in step SC1105), the panel application 404 advances the processing to step SC1107 as is...In step SC1107, the panel application 404 performs control to display the print setting information received in step SC1104 on the print setting change screen (in FIG. 14B). The print setting information displayed thereon is in detail because the analysis result of the local port print file).

	Referring to Claim 2, Suzuki teaches the printing device claim 1 (See Suzuki, Fig. 1, Sect. [0030], Image Forming Apparatus 102), wherein each of the printer settings interfaces is stored in the computer readable medium in association with the list, in response to receiving a request to store the printer settings interface being displayed at the time of the request (See Suzuki, Sect. [0087], The client application 400 and the virtual printer driver 401 are realized by the CPU of the client PC 100 executing the program computer-readably stored in the external memory. The job management service 402 and the printer driver 406 are realized by the CPU of the print server 101 executing the program computer-readably stored in the external memory. The panel application 404 of the image forming apparatus 102 is realized by the CPU 301 of the image forming apparatus 102 executing the program computer-readably stored in the HDD 304.).

	Referring to Claim 3, Suzuki teaches the printing device of claim 2 (See Suzuki, Fig. 1, Sect. [0030], Image Forming Apparatus 102), wherein read and write permissions for the list of printer settings interfaces enable access for all users of the printing device (See Suzuki, Sect. [0076], When the image forming apparatus 102 detects the IC card, which can be read by the card reader 319, the image forming apparatus 102 reads personal authentication information in the IC card and transmits the read personal authentication information as a request for authentication to an authentication server (not illustrated). The personal authentication information is the one that is used for authentication and may use a serial number of the IC card. When the authentication server receives personal authentication information from the image forming apparatus 102, the authentication server performs the authentication processing of the personal authentication information on the basis of an IC card authentication table stored in an external memory of the authentication server and transmits authentication results to the image forming apparatus 102. If the authentication server succeeds in the authentication processing, the authentication server transmits the user identifier of the client PC 100 thereto.).

	Referring to Claim 4, Suzuki teaches the printing device of claim 1 (See Suzuki, Fig. 1, Sect. [0030], Image Forming Apparatus 102), wherein the configurable options control configuration of the printer output (See Suzuki, Fig. 8, Printer Output Port Configuration, Sect. [0139], In step SB804, the job management service 402 determines whether the logical printer for the local port printing exists in the print server 101. The logical printer for the local port printing is formed of the installed printer driver and refers to the one whose output port is set so as to be a specified file path).

	Referring to Claim 5, Suzuki teaches the printing device of claim 1 (See Suzuki, Fig. 1, Sect. [0030], Image Forming Apparatus 102), wherein the list of printer settings interfaces is associated with a user account, and each of the printer settings interfaces is stored in a memory in association with the list (See Suzuki, Sect. [0098],
The registration process of the metadata and the storage process of the print job performed by the job management service 402 starts processing on the print server 101. In step SB601, the job management service 402 determines a file path for storing the print job therein, the job management service 402 generates a global unique identifier (GUID) to use the GUID as the job identifier of the received print job. The GUID as the job identifier may be used for determining the file path for storing the received print job.), in response to receiving a request initiated by a user logged into the user account, to store the printer settings interface being displayed at the time of the request (See Suzuki, Sect. [0077], ] A panel application 404 of the image forming apparatus 102 receives authentication results (or the login identifier of the client PC 100) in which the authentication server succeeds in the authentication processing. In the present exemplary embodiment, a user name is used as a user identifier. A serial number of the IC card may be used as a unit for identifying a user. The panel application 404 requests the job management service 402 of the print server 101 to send a print job list and transmits the model name and the user name of the image forming apparatus 102 (2-1).).

	Referring to Claim 6, Suzuki teaches the printing device of claim 5(See Suzuki, Fig. 1, Sect. [0030], Image Forming Apparatus 102), wherein one or more of the printer settings interfaces in the list includes preferred selections for the configurable options, and wherein displaying, by the display, the selected printer settings interface includes displaying the configurable options set to the preferred selections (See Suzuki, Sect. [0081], The panel application 404 receives the print job list from the job management service 402 and displays the print job list on the UI of the operation unit 308. When the user selects a print job and changes the print setting, the panel application 404 transmits information about the change of the print setting to the job management service 402 (3-1).).

	Referring to Claim 7, Suzuki teaches the printing device of claim 5 (See Suzuki, Fig. 1, Sect. [0030], Image Forming Apparatus 102), wherein the memory is one or more of a network server, a removable memory, or the computer readable medium (See Suzuki, Fig. 2, RAM 203, Sect. [0045], A random access memory (RAM) 203 functions as a main memory and a work memory for the CPU 201. The CPU 201 loads programs required for executing processing in the RAM 203 from the ROM 202 or the external memory 211 to realize various operations by executing the loaded programs.).

	Referring to Claim 8, Suzuki teaches the printing device of claim 5(See Suzuki, Fig. 1, Sect. [0030], Image Forming Apparatus 102), wherein the selected printer settings interface was stored in association with the list by a second printing device, in response to receiving a request to store the printer settings interface while the user logged into the user account at the second printing device (See Suzuki, Fig. 7, Sect. [0104], FIG. 7 shows a second control process  of second image forming apparatus 102 and corresponds to the processes 2-1 to 2-8 illustrated in FIG. 4. Steps SC700 to SC710 correspond to the print job list display process of the panel application 404 illustrated in FIG. 4, steps are realized by the CPU 301 of the image forming apparatus 102 illustrated in FIG. 1 loading the program stored in the ROM 303 or the HDD 304 onto the RAM 302 and executing the program.).

Referring to Claim 9, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 9 is rejected for the same reasons as discussed in the rejection of claim 1.

Referring to Claim 10, arguments analogous to claim 2 are applicable herein.   Thus, the method of claim 10 is rejected for the same reasons as discussed in the rejection of claim 2.

Referring to Claim 11, arguments analogous to claim 3 are applicable herein.   Thus, the method of claim 11 is rejected for the same reasons as discussed in the rejection of claim 3.

Referring to Claim 12, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 12 is rejected for the same reasons as discussed in the rejection of claim 4.

Referring to Claim 13, arguments analogous to claim 5 are applicable herein.   Thus, the method of claim 12 is rejected for the same reasons as discussed in the rejection of claim 5.

Referring to Claim 14, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 14 is rejected for the same reasons as discussed in the rejection of claim 6.

Referring to Claim 15, arguments analogous to claim 7 are applicable herein.   Thus, the method of claim 15 is rejected for the same reasons as discussed in the rejection of claim 7.

Referring to Claim 16, arguments analogous to claim 8 are applicable herein.   Thus, the method of claim 16 is rejected for the same reasons as discussed in the rejection of claim 8.

	


Cited Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chew et al. (US PG. Pub. 2020/0293235 A1) discloses an information processing apparatus, a memory stores in advance a plurality of sets of setting data for printing. Each set of setting data is in association with a setting mode. The setting process in a first setting mode sets a set of setting data for a specific print whereas the setting process in a second setting mode sets a set of setting data used generally for printing. The control device executes the setting process in a current setting mode, and acquires from the printer a sheet size currently set in the printer. The control device extracts from the memory a set of setting data having a sheet size matching the acquired sheet size, and notifying information concerning a sheet size in a case where setting mode in association with the extracted set of setting data indicates a setting mode different from the current setting mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677